                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JAN FOX, an individual,                             CASE NO. C19-0552-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    THE CSI COMPANIES, INC., a Florida
      corporation, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendants to answer Plaintiff’s complaint (Dkt. No. 9). Defendants have since filed
19
     answers to Plaintiff’s complaint. (See Dkt. Nos. 10, 11.) The parties’ stipulated motion is
20
     DENIED as moot.
21
            DATED this 22nd day of April 2019.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C19-0552-JCC
     PAGE - 1
